DECISION
PER CURIAM:
Pursuant to his pleas, the accused was found guilty of use, possession, sale and transfer of marijuana at divers times. We have examined the record of trial, the assignment of errors, and the Government’s reply thereto. In a single assigned error, appellate defense counsel invite our attention to Prosecution Exhibit 5, a letter of reprimand, and cite several authorities for the proposition that the exhibit was erroneously admitted into evidence because it was improperly entered into the accused’s Unfavorable Information File (UIF) and because its prejudicial impact substantially outweighed its probative value. We disagree.
The letter of reprimand documents misconduct on the part of the accused occurring on 27 April and 9 May 1982. The letter was served on the accused on 14 May and his response thereto submitted on 15 May 1982. The letter was entered in the accused’s UIF on 20 May 1982, the date of trial. No objection was raised upon its offer into evidence.
Although we are not convinced that admission of the letter into evidence was error, we will assume that it was for purposes of our opinion. We hold that any error present was waived by the trial defense counsel’s failure to object to the admission of this exhibit. Mil.R.Evid. 103(a); see United States v. Kline, 14 M.J. 64, 66 n. 4 (C.M.A.1982).
We have concluded that the findings and sentence are correct in law and fact and that no error materially prejudicial to the substantial rights of the accused was committed. Accordingly, the findings of guilty and sentence are
AFFIRMED.